Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 94-113 are pending. Claims 106-113 are withdrawn. Claims 94-105 are examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 94-99, 101 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2015/0144195) in view of Burschka et al. (US 2016/0233439).
Regarding claim 94, Irwin discloses an apparatus (see fig. 25) comprising: 
a substrate (2825) comprising a first surface (shown in fig. 25) (see paragraph [0114]), which is disclosed with an option to be a conductive flexible substrate, i.e. a metal foil (see paragraph [0108] and [0113]).
Irwin does not disclose a conductive flexible substrate of foil serves as the electrode.
Burschka is analogous art to Irwin as Burschka discloses a flexible solar cell (see fig. 16, paragraph [0070]), wherein the counter electrode is exposed to sunlight (i.e. an inversed solar cell paragraph [0308]) and the semiconductor substrate/electrode (2) is metal foil that is opaque and serves as the electrode (see paragraph [0294] and [0306]).
It would be obvious to a person having ordinary skill in the art to modify the flexible conductive metal foil substrate of Irwin to serve as the electrode as the court has held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Further, the court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to make a device integral or separable, as the use of a one piece construction instead of a multiple piece structure is merely a matter of engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.
The conductive flexible metal foil substrate/electrode of Irwin as modified by Burschka has a first side (shown in fig. 25).
Irwin further discloses an active layer (2815) which is comprised of both a dye and mesoporous layer (ML) (corresponds to dye 1504 and ML 1505 of fig. 14) with a second surface and an opposing third side (shown in fig. 25 and fig. 29) (see paragraph [0113]-[0114]). 
Irwin discloses perovskite is optional to, or used in combination with, the dye (see paragraphs [0159]-[0160]).
As Irwin discloses choosing from a finite number of identified, predictable solutions i.e., dye, perovskite, or a combination, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success. 
As referenced above, the active layer comprises both the perovskite and optionally dye, in addition to a mesoporous layer (see fig. 29, 3201 perovskite and 3205 mesoporous layer to see structure of a mesoporous layer) (see paragraphs [0113]-[0114]), which reads on a nanomaterial layer disposed on the first surface of the flexible conductive substrate (modified layer 2805 integral with electrode 2820_, wherein the nanomaterial layer is further disposed directly on the first surface of the flexible conductive substrate (shown in fig. 25) and extends within a portion of the perovskite layer (shown in fig. 25); and
Irwin discloses an optically transparent conductive layer (2805) comprising a fourth surface disposed on the third surface of the active layer (2815).

Regarding claim 95, modified Irwin discloses an apparatus of claim 94, wherein the perovskite layer comprises an inorganic perovskite material (see paragraphs [0157]).

Regarding claim 98, Irwin discloses an apparatus of claim 94, wherein the nanomaterial layer comprises one or more nanomaterials formed on the first surface of the flexible conductive substrate (see discussion of claim 93, shown in fig. 25, see paragraphs [0113]-[0114], [0158]-[0170]).
The limitation that the material is deposited by pulsed laser deposition, by magnetron sputtering, by chemical vapor deposition, by metal-organic chemical vapor deposition, by plasma-enhanced chemical vapor deposition, by electrodeposition, or by molecular beam epitaxy is a product-by-process limitation and is given weight to the extent that the process defines structure. It is the examiner’s position that the structure is substantially identical to that claimed. 

Regarding claim 99, Irwin discloses an apparatus of claim 94, wherein the nanomaterial layer comprises one or more nanomaterials grown on the first surface of the flexible conductive substrate without using a seed layer (see shown in fig. 25, paragraphs [0113]-[0114], [0158]-[0170], Irwin does not disclose the use of seed layers).

Regarding claim 101, Irwin discloses an apparatus of claim 94, wherein the optically transparent conductive layer comprises a metal mesh or graphene, (specifically graphene, see paragraph [0170] wherein transparent conductive layer may comprise interfacial layer of graphene).

Regarding claim 105, Irwin discloses an apparatus of claim 94, wherein a first portion of the nanomaterial layer extends into a second portion of the perovskite layer (shown in fig. 25 and 29 [structure of mesoporous layer], see discussion of claim 94, and see paragraphs [0113]-[0114], see also [0108] and [01164], highly stylized layers as shown may be intermixed layers).


Claims 96 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. and Burschka et al. as applied to claim 94 above, and further in view of Wang et al. Low-Temperature Processed Electron Collection Layers of Graphene/TiO2 Nanocomposites in Thin Film Perovskite Solar Cells) (cited in IDS dated 3/22/2022).
Regarding claim 96, Irwin discloses an apparatus of claim 94, but not disclose wherein the nanomaterial layer comprises one or more carbon nanorods, carbon nanowires, carbon nanotubes, or carbon nanoparticles.
Wang is analogous art to Irwin as Wang is directed to perovskite solar cells comprising a mesoporous layer (see abstract). Wang discloses wherein a TiO2 mesoporous layer, comparable to that of Irwin, comprising graphene nanoflakes (see abstract and page 726), wherein graphene nanoflakes reads on carbon nanoparticles. Wang disclosed addition of graphene resulted in improved efficiency due to improved Voc, Jsc, and FF as well as recombination resistance (see page 727-728). 
Therefore it is obvious to a person having ordinary skill in the art to modify the mesoporous layer of Irwin by adding graphene nanoflakes because the modification increases efficiency.

Regarding claim 97, Irwin discloses an apparatus of claim 94, wherein the nanomaterial layer comprises graphene (see Wang abstract and pages 727-728). See also discussion of claim 96.

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. as applied to claim 94 above, and further in view of Luchinger et al. (US 2018/0033984).
Regarding claim 100, Irwin discloses an apparatus of claim 94, but does not disclose wherein the optically transparent conductive layer comprises one or more nanowires, wherein the one or more nanowires comprise one or more silver nanowires.
Luchinger is analogous art to Irwin as Luchinger is directed to perovskite solar cells (see paragraphs [0002], [0030]-[0032] and [0110]). Luchinger discloses wherein the transparent electrode may comprise silver nanowires (see paragraph [0120]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material (i.e. silver nanowires), which is based upon its suitability for the intended use (transparent electrode in a perovskite solar cell), is within the ambit of one of ordinary skill in the art as the result is predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 


Claims 102 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. as applied to claim 94 above, and further in view of Sarip et al. (Synthesis and Characterization of Gadolinium Doped Zinc Oxide Nanorods Thin Films). 
Regarding claims 102 and 103, Irwin discloses an apparatus of claim 94, but does not disclose wherein the nanomaterial layer comprises one or more rare earth doped zinc oxide nanorods (claim 102) or the nanomaterial layer comprises one or more gadolinium doped zinc oxide nanorods (claim 103).
Sarip is analogous art to Irwin as Sarip discloses the use of zinc oxide in optoelectronic components (see abstract and introduction). Sarip discloses doping said ZnO nanorods with Gadolinium (Gd) (see pages 734-738).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material (i.e. Gadolinium doped ZnO nanorods), which is based upon its suitability for the intended use (conductive layer in optoelectronics), is within the ambit of one of ordinary skill in the art as the result is predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 


Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. as applied to claim 94 above, and further in view of Vak et al. (US 2017/0338045).
Regarding claim 104, Irwin discloses apparatus of claim 94, but does not disclose wherein the optically transparent conductive layer further comprises a fifth surface disposed opposite the fourth surface, the apparatus further comprising: 
an electrical contact comprising a sixth surface, wherein the sixth surface of the electrical contact is disposed on a portion of the fifth surface of the optically transparent conductive layer.
Vak is analogous art to Irwin as Vak is directed to perovskite solar cells (see abstract). Vak discloses a transparent conductive layer, which may or may not be combined with a collecting (conducting) grid, wherein a collecting grid (i.e. electrical contact) is in contact with a surface of the transparent conductive layer (see fig. 1, type C, paragraph [0130]). The collecting grid reads on an electrical contact comprising a sixth surface, wherein the sixth surface of the electrical contact is disposed on a portion of the fifth surface of the optically transparent conductive layer.
The court has held it would be obvious to a person having ordinary skill in the art to combine prior art elements (a transparent conductive layer with or without a collecting grid) according to known methods (as taught by Vax) wherein the result is predictable, i.e. current collected from a solar cell.

Response to Arguments
Applicant’s arguments, filed 5/27/2022, with respect to the rejection(s) of claims 94-105 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of originally cited Irwin et al. in view of Burschka et al. (US 2016/0233439) and regarding claims 86 and 97, in view of Wang et al. Low-Temperature Processed Electron Collection Layers of Graphene/TiO2 Nanocomposites in Thin Film Perovskite Solar Cells).
The examiner clarified which embodiments relied on and how the embodiment reads on the claim. Further clarification of the grounds under 35 USC 103 provided and new prior art used to teach specific limitations.

Conclusion
Applicant's amendment of 10/22/2021, following receipt of a non-final rejection mail date of 8/12/2021, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721